Citation Nr: 1525373	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a schizoaffective disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 to September 1988 and from July 1989 to July 1993. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The jurisdiction of the case now rests with the RO in Atlanta, Georgia. 

This claim was previously before the Board in June 2013 and July 2014, when it was remanded for further development.  

One of the reasons that the Board remanded the claim previously was VA's inability to locate the Veteran and ascertain his correct mailing address.  This problem persists - VA does not currently have a valid mailing address or other contact information for the Veteran.  Since the Board has remanded for this issue before, it would be fruitless to do so again.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Board already provided the Veteran with multiple opportunities to provide VA with his current contact information and mailing address, and the Veteran has failed to do so, the Board finds that no additional development to obtain the Veteran's address is required.  

Simply stated, based on a review of this evidence, the Board finds that a remand will not solve the problem.  The adjudication of this case can no longer be delayed.  


FINDING OF FACT

A schizoaffective disorder, to include schizophrenia, was not shown in service or for several years thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed schizophrenia is etiologically related to his active service.





CONCLUSION OF LAW

The criteria for the establishment of service connection a schizoaffective disorder, diagnosed as schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a psychiatric disability as a result of his active service.  The Veteran has offered conflicting statements concerning the onset of his acquired psychiatric disorder, reporting in his September 2008 claim that his condition began in 1997.  In his claim for disability benefits from the Social Security Administration (SSA), he reported that his disability first began in 1996.  However, in his January 2010 substantive appeal, he claimed that he noticed symptoms of his disability within six months of separation from service.  The Veteran has also claimed at various times that he developed his current acquired psychiatric disorder because he witnessed the death of a fellow service member in an accident, because of "intelligence information" to which he was exposed during service, because he was "trained to kill", and because of the pressures of military discipline.
  
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his psychiatric disorder.  Schizophrenia was not documented until 1995 (approximately 2 years after his active service).

The Veteran asserts that his psychiatric disorder is related to his active service.  The Veteran has been diagnosed with schizophrenia.  Therefore, the Veteran has a current psychiatric disability, and the first element of Shedden is satisfied.
It is in the second and third elements of Shedden where the Veteran's claim fails. 

With regard to the second element of Shedden, the Veteran's service treatment records (STRs) do not show any treatment for, complaints of, or diagnosis of any psychiatric disorders.  His March 1988 entrance and November 1992 exit examinations show that he checked "no" when asked if he experienced depression, excessive worry, "nervous trouble of any sort,"  or any other psychiatric issues.  It is significant to note that the Veteran did check off, and explained on the form, some vascular and foot problems he was experiencing.  This shows that the Veteran knew how to report a health issue, and knew that he should report one.  The fact that he did not report any psychiatric issues leads to Board to conclude that he was not experiencing any, based on the evidence as a whole. 

Simply stated, the Veteran's own statements, at some points, provides evidence against this claim. 

Turning to third, and final, element of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of psychiatric symptomatology until April 1995 (two years after separation from service).  In April 1995, the Veteran underwent a court-ordered psychiatric evaluation after he pulled a fire alarm in an elementary school and assaulted several police officers who attempted to arrest him.  The examining physician noted that he "strongly suspected" that the Veteran has a schizoaffective disorder, and specifically schizophrenia, paranoid type.  In a letter to the court, the treating psychiatrist wrote that his diagnosis of the Veteran's condition was "schizoaffective disorder."          

At the time of April 1995 admission and psychiatric evaluation, the Veteran reported that he had been hearing voices for the past 10 months.  He claimed that he pulled the fire alarm because the voices in his head were telling him to "set the children free."  He also admitted to using alcohol and marijuana at the time of the incident.  The Veteran's family reported that over the past weeks to months, the Veteran's actions had been bizarre and unlike his normal behavior, making them concerned that he was becoming mentally ill. 

In March 2009, the Veteran's mother, H .H., reported in a letter that she and other family members had observed a significant change in the Veteran's behavior after he returned to Kansas City following separation from service. 

Following this first hospitalization in April 1995, VA and private treatment records reflected ongoing treatment for a schizoaffective disorder, complicated by the Veteran's substance abuse and poor medication compliance.  The Veteran has also been receiving disability benefits from the SSA for a psychotic disorder since 2001. 

None of the Veteran's treatment providers have offered an opinion concerning the etiology of his schizoaffective disorder.  The Board remanded the claim for a VA psychiatric examination in July 2014 to clarify the question of etiology.  However, the Veteran did not show up for the scheduled VA examination, and he very likely did not receive notice thereof, as he has not provided VA with updated mailing information.  Attempts by VA to contact the Veteran have been futile.

The Veteran's private medical records shows that he has been on medication for schizophrenia on and off since June 1996.  His records reflect doctors' visits and some hospitalizations and partial hospitalizations due to regularly recurring psychiatric symptoms.  His was regularly brought in to the hospital by his wife and aunt, sometimes by other family members. It is logical to conclude that, had the Veteran been exhibiting the same psychiatric symptoms for which he was treated beginning in April 1995, his family would have also brought him in to the hospital, as they did on many occasions after he was diagnosed with schizophrenia in April 1995, and after he began receiving regular treatment in June 1996.  This leads the Board to conclude that the Veteran was not experiencing any psychiatric symptoms before April 1995.  If he had been, there would most likely be records of them.     
   
Based on the Veteran's multiple statements to his treating physicians, and on the statements of his family members to the same physicians, the Veteran began exhibiting behavioral changes in the weeks and months preceding his March 1995 arrest and April 1995 psychiatric evaluation.  It is logical to presume that his disability began in the weeks or months preceding the arrest and hospitalization.    See Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In sum, the totality of evidence simply fails to support that the Veteran's psychiatric disorder is related to his active service in any way.  The Veteran began exhibiting symptoms of a psychiatric disorder in the weeks or months preceding his March 1995 arrest and April 1995 hospitalization.  There is no evidence of record which would tie the Veteran's psychiatric disorder to his active service.  His treating physicians have never related that his psychiatric disorder was in any way related to or aggravated by his active service - the records do not show that the Veteran even mentioned the fact that he used to be in active service and was now a Veteran to his private psychiatrist.    

Further, although the Veteran is competent to report problems, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there is persuasive medical evidence that weighs against the Veteran's claim - evidence that shows that the Veteran's symptoms began around March 1995, two years after separation from active service.  The Veteran's assertions opining that his current psychiatric disorder is related to his active duty service are outweighed by the medical evidence to the contrary. 

After a review of the record, the Board concludes that entitlement to service connection for schizoaffective disorder, claimed as schizophrenia, is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the schizoaffective disorder and his active service.  The Veteran's STRs are absent of any complaints or findings related to psychiatric issues during active service.  The Veteran reported no such problems at time of service separation.   Further, no medical evidence of record has tied the Veteran's psychiatric disorder to his active service.  

Consideration has also been given to the lay statements submitted on the Veteran's behalf.   His mother has reported that the Veteran has experienced psychiatric symptoms since he returned home from active service.  The Board affords little probative value to those statements.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability as complicated as a psychiatric disorder, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran's family has reported to his doctors on multiple occasions that the Veteran's psychiatric issues began a few weeks or months before March/April 1995, two years after the Veteran was released from active service.    
                                               
Thus, the Board finds that the most probative (persuasive) evidence that addresses the question of whether a present disability is related to active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

For the foregoing reasons, the claim of entitlement to service connection for a schizoaffective disorder, claimed as schizophrenia, must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in December 2008 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.   

Here, the Board notes that VA does not appear to have the Veteran's correct mailing address.  VA has made multiple efforts to contact the Veteran and to obtain his current mailing address and contact information.  The Veteran has not responded to notifications from VA, the most recent of which were sent in August 2014 and September 2014, which informed him of the BVA remand, that he should submit evidence, and that he should report for a VA examination.  In February 2015, VA contacted the VA facility in which the Veteran used to be incarcerated, and was told that the Veteran was released in March 2014.  The phone numbers on file with the facility yielded no results.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has been afforded multiple opportunities to provide VA with his correct contact information and to assist in the adjudication of his case, and he has failed to do so.  The Board finds that no additional development to obtain the Veteran's address is required.  The adjudication of this case can no longer be delayed.  
      
In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a schizoaffective disorder, claimed as schizophrenia, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


